DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Introduction
The following is a non-final Office Action in response to Applicant’s submission filed on April 22, 2019.
Currently claims 1-20 are pending. Claims 1, 8 and 15 are independent.  


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/13/2019 and 12/05/2020 appear to be in compliance with the previsions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the Examiner.

Claim Objections
Claim 20 is objected to because of the following informalities.
The claim ends without a punctuation appears to be typographical error. Correction is required.






Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
As per Step 1 of the subject matter eligibility analysis, it is to determine whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.
In this case, claims 1-7 are directed to a system comprising a processing unit and a storage device comprising instructions, which falls within the statutory category of a machine; claims 8-14 are directed to a storage device comprising instructions, which falls within the statutory category of a product, and claims 15-20 are directed to a method without tied to a particular machine for performing the steps, the claim is not fall within the four statutory categories. However, claims 15-20 will be included in Step 2 Analysis for the purpose of compact prosecution.
With respect to claims 15-20, the claims are directed to non-statutory subject matter because the claims are directed to a method without tied to a particular machine. One factor to consider when determining whether a claim recites a §101 patent eligible process is to determine if the claimed process (1) is tied to a particular machine or; (2) transforms a particular article to a different state or thing. See In re Bilski, 545 F.3d 943, 88 USPQ2d 1385 (Fed. Cir. 2008) (en banc) aff’d, Bilski v. Kappos, 561 U.S. ___, 130 S.Ct. 3218, 95 USPQ2d 1001 (U.S. 2010). (Machine-or-Transformation Test).
In Step 2A of the subject matter eligibility analysis, it is to “determine whether the claim at issue is directed to a judicial exception (i.e., an abstract idea, a law of nature, or a natural phenomenon). Under this step, a two-prong inquiry will be performed to determine if the claim recites a judicial exception (an abstract idea enumerated in the 2019 Guidance), then determine if the claim recites additional elements that integrate the exception into a practical application of See 2019 Revised Patent Subject Matter Eligibility Guidance (2019 Revised Guidance), 84 Fed. Reg. 50, 54-55.
In Prong One, it is to determine if the claim recites a judicial exception (an abstract idea enumerated in the 2019 Guidance, a law of nature, or a natural phenomenon).  
Taking claim 1 as representative, the claim recites limitations of “access a plurality of data items, select a subset of data items based on a shared value of a first dimension of plurality of dimensions, identify an outcome metric for the first group, determine a control group for comparison with the first group with respect to the outcome metric, determine that the outcome metric of the first group is anomalous with respect to the outcome metric of the control group, and present a notification”, and the dependent claims further recite the similar limitations of “compare a median value of the outcome metric”. The limitations, as drafted, are processes that, under the broadest reasonable interpretation, cover performance of the limitations in the human mind but for the recitation of generic computer components. That is, other than reciting “a processing unit” and “a storage device”, nothing in the claim element precludes the steps from practically being performed in the human mind, for example, the claims encompass a user can simply look at the data items, select a subset of data items, identify an outcome metric, compare the first group with the outcome metric, and determine whether the outcome metric of the first group is anomalous in his/her mind (including observation, evaluation, judgment), or by a human using a pen and paper. Claim 1 recites the limitations similar to the concepts recited in Electric Power Group, LLC v. Alstom, S.A., 830 F.3d 1350, 1351, 119 USPQ2d 1739 (Fed. Cir. 2016) (collecting information, analyzing it, and displaying certain results of the collection and analysis). Thus, the claims recite an abstract idea falls within the mental processes grouping. See Under the 2019 Guidance, 84 Fed. Reg. 52. Accordingly, the analysis proceed to Prong Two.
In Prong Two, it is to determine if the claim recites additional elements that integrate the exception into a practical application of the exception. 
Beyond the abstract idea, claim 1 recites the additional elements of “a processing unit”, and “a storage device”. The Specification describes that “A functional unit may represent computer program code that is executable by a processing unit (e.g., a core of a general-purpose computer processor, a graphical processing unit, an application specific integrated circuit, etc.). See ¶ 20. Thus, the additional elements (including a processing unit, storage device) are recited 
In Step 2B of Alice, it is "a search for an ‘inventive concept’—i.e., an element or combination of elements that is ‘sufficient to ensure that the patent in practice amounts to significantly more than a patent upon the [ineligible concept’ itself.’” Id. (alternation in original) (quoting Mayo Collaborative Servs. v. Prometheus Labs., Inc., 132 S. Ct. 1289, 1294 (2012)).
The claims as described in Prong Two above, nothing in the claims that integrates the abstract idea into a practical application. The same analysis applies here in Step 2B. 
Claim 1 recites the additional elements of “a processing unit”, and “a storage device”. The Specification describes that “A functional unit may represent computer program code that is executable by a processing unit (e.g., a core of a general-purpose computer processor, a graphical processing unit, an application specific integrated circuit, etc.). See ¶ 20. Thus, the additional elements (including a processing unit, storage device) are recited at a high level of generality that are no more than generic computer components that invoked as tools for performing generic computer functions including receiving, storing, displaying and transmitting information over a network. At best, the processing unit may perform the steps of: accessing (retrieving) a plurality of data items [from a data store], presenting (displaying) a notification to a computer device (monitor), and receiving identification. However, these functions have been recognized by the courts as merely well-understood, routine, and conventional functions of generic computers. See MPEP 2106.05 (d) (II) (Receiving or transmitting data over a network, e.g., using the Internet to gather data, buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93). Thus, simply implementing the abstract idea on a generic computer for performing generic 
For the foregoing reasons, claim 1-7 cover subject matter that is judicially-excepted from patent eligibility under § 101. The other claims – product claims 8-14 and method claims 15-20 parallel claims 1-7 —similarly cover claimed subject matter that is judicially-excepted from patent eligibility under § 101.
Therefore, the claims as a whole, viewed individually and as a combination, do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself. The claims are not patent eligible.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over of Hunt et al., (US 2008/0319829, hereinafter: Hunt), and in view of Brew et al., (US 2017/0124502, hereinafter: Brew).
Regarding claim 1, Hunt discloses a system comprising: 
a processing unit (see ¶ 339); and 
a storage device comprising instructions, which when executed by the processing unit (see ¶ 339), configure the processing unit to: 
access a plurality of data items, each data item in the plurality of data items having a plurality of stored dimensions (see Fig. 37, # 3712; ¶ 160 and ¶ 529); 
select a subset of the data items based on a shared value of a first dimension of plurality of dimensions (see  ¶ 219, ¶ 554, ¶ 1065); 
determine a control group for comparison with the first group with respect to the outcome metric, wherein data items in the control group are determined based on dimensions that influence the first dimension and the outcome metric (see ¶ 198, ¶ 243, ¶ 345, ¶ 1094, ¶ 1581-1584, ¶ 1665); and 
present a notification to a computing device indicating the anomaly (see ¶ 383-385, ¶ 438-439, ¶ 1627).  

Hunt discloses the analytic server may enable a defining of dimensions, levels, members, measures and other multi-dimensional data structures, provides an alert in association with a metric or group of metrics according to a frequency assigned by a user (see ¶ 340).
Hunt does not explicitly disclose the following limitations; however, Brew in an analogous art for anomaly detection analytics discloses
identify an outcome metric for the first group (see Fig. 5, # 501-505; ¶ 5-7, ¶ 18-24); 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Hunt to include the features as taught by Brew in order to gain the commonly understood benefit of such adaption, such as providing the benefit of a more optimal solution for organizing metric in groups, resulting in a more focused solution, enabling better decision making. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 2, Hunt discloses the system of claim 1, wherein a first model is used to determine a set of one or more dimensions that influence the first dimension and wherein a second model is used to determine dimensions that influence the outcome metric (see ¶ 146, ¶ 154, ¶ 1637-1638).  

Regarding claim 3, Hunt discloses the system of claim 2, wherein the first model and second model are of different variants of a regression model (see ¶ 1147-1149).  

Regarding claim 4, Hunt discloses the system of claim 2, wherein a dimension is determined to influence the first dimension and outcome metric based on the dimension's coefficient being nonzero after application of the first and second models (see ¶ 146, ¶ 154, ¶ 1153-1155). 

Regarding claim 5, Hunt discloses the system of claim 1, wherein to determine that the first group is anomalous with respect to the control group for the outcome metric, the processing unit is configured to:  
compare a median value of the outcome metric for data items in the first group to a median value of the outcome metric for data items in the control group (see ¶ 343, ¶ 415, ¶ 439, ¶ 467, ¶ 570). 

Regarding claim 6, Hunt discloses the system of claim 1, wherein the set of data items are users and the plurality of dimensions are organizational attributes (see ¶ 484, ¶ 529, ¶ 1078, ¶ 1164, ¶ 1276). 

Regarding claim 7, Hunt discloses the system of claim 1, wherein the instructions, which when executed by the processing unit, configure the processing unit to: 
present a user interface, the user interface including: a first portion configured to receive an identification of the first dimension; and a second portion configured to receive an identification of the outcome metrics (see ¶ 9, ¶ 340, ¶ 487-492, ¶ 513, ¶ 548, ¶ 552-553).  

Regarding claim 8, Hunt discloses a storage device comprising instructions, which when executed by a processing unit, configure the processing unit to: 
access a plurality of data items, each data item in the plurality of data items having a plurality of stored dimensions (see Fig. 37, # 3712; ¶ 160 and ¶ 529); 
select a subset of the data items based on a shared value of a first dimension of plurality of dimensions (see  ¶ 219, ¶ 554, ¶ 1065); 
determine a control group for comparison with the first group with respect to the outcome metric, wherein data items in the control group are determined based on dimensions that influence the first dimension and the outcome metric (see ¶ 198, ¶ 243, ¶ 345, ¶ 1094, ¶ 1581-1584, ¶ 1665); and 
present a notification to a computing device indicating the anomaly (see ¶ 383-385, ¶ 438-439, ¶ 1627).  

Hunt discloses the analytic server may enable a defining of dimensions, levels, members, measures and other multi-dimensional data structures, provides an alert in association with a metric or group of metrics according to a frequency assigned by a user (see ¶ 340).
Hunt does not explicitly disclose the following limitations; however, Brew discloses
identify an outcome metric for the first group (see Fig. 5, # 501-505; ¶ 5-7, ¶ 18-24); 
determine that the outcome metric of the first group is anomalous with respect to the outcome metric of the control group (see ¶ 5-7, ¶ 20, ¶ 25, ¶ 34 and claim 1).


Regarding claim 9, Hunt discloses the storage device of claim 8, wherein a first model is used to determine a set of one or more dimensions that influence the first dimension and wherein a second model is used to determine dimensions that influence the outcome metric (see ¶ 146, ¶ 154, ¶ 1637-1638).  

Regarding claim 10, Hunt discloses the storage device of claim 9, wherein the first model and second model are of different variants of a regression model (see ¶ 1147-1149).  

Regarding claim 11, Hunt discloses the storage device of claim 9, wherein a dimension is determined to influence the first dimension and outcome metric based on the dimension's coefficient being nonzero after application of the first and second models (see ¶ 146, ¶ 154, ¶ 1153-1155).  

Regarding claim 12, Hunt discloses the storage device of claim 8, wherein to determine that the first group is anomalous with respect to the control group for the outcome metric, the processing unit is configured to: compare a median value of the outcome metric for data items in the first group to a median value of the outcome metric for data items in the control group (see ¶ 343, ¶ 415, ¶ 439, ¶ 467, ¶ 570).  

Regarding claim 13, Hunt discloses the storage device of claim 8, wherein the set of data items are users and the plurality of dimensions are organizational attributes (see ¶ 484, ¶ 529, ¶ 1078, ¶ 1164, ¶ 1276).  

Regarding claim 14, Hunt discloses the storage device of claim 8, wherein the instructions, which when executed by the processing unit, configure the processing unit to: present a user interface, the user interface including: a first portion configured to receive an identification of the first dimension; and a second portion configured to receive an identification of the outcome metrics (see ¶ 9, ¶ 340, ¶ 487-492, ¶ 513, ¶ 548, ¶ 552-553).  

Regarding claim 15, Hunt discloses a method comprising: 
accessing a plurality of data items, each data item in the plurality of data items having a plurality of stored dimensions (see Fig. 37, # 3712; ¶ 160 and ¶ 529); 
selecting a subset of the data items based on a shared value of a first dimension of plurality of dimensions (see  ¶ 219, ¶ 554, ¶ 1065); 
determining a control group for comparison with the first group with respect to the outcome metric, wherein data items in the control group are determined based on dimensions that influence the first dimension and the outcome metric (see ¶ 198, ¶ 243, ¶ 345, ¶ 1094, ¶ 1581-1584, ¶ 1665); and 
presenting a notification to a computing device indicating the anomaly (see ¶ 383-385, ¶ 438-439, ¶ 1627).  

Hunt discloses the analytic server may enable a defining of dimensions, levels, members, measures and other multi-dimensional data structures, provides an alert in association with a metric or group of metrics according to a frequency assigned by a user (see ¶ 340).
Hunt does not explicitly disclose the following limitations; however, Brew discloses
identifying an outcome metric for the first group (see Fig. 5, # 501-505; ¶ 5-7, ¶ 18-24); 
determining that the outcome metric of the first group is anomalous with respect to the outcome metric of the control group (see ¶ 5-7, ¶ 20, ¶ 25, ¶ 34 and claim 1);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Hunt to include the features as taught by Brew in order to gain the commonly understood benefit of such adaption, such as providing the benefit of a more optimal solution for organizing metric in groups, resulting in a more focused solution, enabling better decision making. Since the combination of each element merely would 

Regarding claim 16, Hunt discloses the method of claim 15, wherein a first model is used to determine a set of one or more dimensions that influence the first dimension and wherein a second model is used to determine dimensions that influence the outcome metric (see ¶ 146, ¶ 154, ¶ 1637-1638).  

Regarding claim 17, Hunt discloses the method of claim 16, wherein the first model and second model are of different variants of a regression model (see ¶ 1147-1149).    

Regarding claim 18, Hunt discloses the method of claim 16, wherein a dimension is determined to influence the first dimension and outcome metric based on the dimension's coefficient being nonzero after application of the first and second models (see ¶ 146, ¶ 154, ¶ 1153-1155).  

Regarding claim 19, Hunt discloses the method of claim 15, determining that the first group is anomalous with respect to the control group for the outcome metric includes: comparing a median value of the outcome metric for data items in the first group to a median value of the outcome metric for data items in the control group (see ¶ 343, ¶ 415, ¶ 439, ¶ 467, ¶ 570).  

Regarding claim 20, Hunt discloses the method of claim 15, wherein the set of data items are users and the plurality of dimensions are organizational attributes (see ¶ 484, ¶ 529, ¶ 1078, ¶ 1164, ¶ 1276).



Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Rathod et al., (US 2016/0241576) discloses a method for detecting anomalous network activity, and more particularly relates to detecting suspicious or unauthorized activity pertaining to web service on a network.
Ricken et al., (US 2015/0227409) discloses a method for analyzing operating metrics of monitored metric sources, and displaying information associated with the monitored metric sources.
Cote et al., (US 2018/0248905) discloses a method for detecting anomaly behavior in a network include obtaining performance monitoring data including one or more of production data.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAN G CHOY whose telephone number is (571)270-7038.  The examiner can normally be reached on 5/4/9 compressed work schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 

/PAN G CHOY/Primary Examiner, Art Unit 3624